DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claims 1-6 are currently pending and considered below.



Election/Restrictions
Claims 7-10 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected  Invention II, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 21 Oct 2022.



Claim Objections
Claim 5 objected to because of the following informalities:  Line 1 of the claim states “the spacer.”  The Examiner will interpret this limitation as “the unitary spacer.”  Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claim 2, the claim recites the limitation “the heat spreaders has a clamped handle portion protruding from the gaskets,” in lines 1-2, which renders the claim indefinite sin it is unclear as to  whether the handle protrudes from the heat spreader or the gasket.  Therefore, for the purposes of compact prosecution, the Examiner will interpret the “clamped handle portion” as a component that can hold and release the heat spreader.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Michael et al. US20100224985A1 (herein, Michael), and in view of Elfsberg et al. US20150329257A1 (herein, Elfsberg).


Regarding Claim 1, Michael discloses, A packaging method of heat spreaders (Abstract), comprising: 
arranging a plurality of heat spreaders (FIG. 2L, #160) to a container (para [0060]).
Michael does not disclose, and a plurality of gaskets alternately wherein at least one of the gaskets is arranged between any immediately- adjacent two of the heat spreaders; and 
removing all of the gaskets from the container at the same time.

However, Elfsberg teaches, and a plurality of gaskets alternately (FIGS. 4-5, #6), wherein at least one of the gaskets (6) is arranged between any immediately- adjacent two of the heat spreaders (FIG. 5 – illustrates 6 having two adjunct spaces).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, having the teachings of Elfsberg and would be motivated to modify the packaging of heat spreaders as disclosed by Michael to include the plurality of alternating gaskets (FIG. 5, #6) that go in a box (FIGS. 1 and 2c, #1-4) as taught by Elfsberg.  Since Elfsberg teaches the aforementioned structures that are known in the art and beneficial, thereby providing the motivation to modify Michael’s packaging method (Michael, Abstract) with the alternating gaskets of Elfsberg so that the heat spreaders get packed simultaneously (FIG. 11b, para [0053]).

Michael in view of Elfsberg does not expressly disclose removing all of the gaskets from the container at the same time.
However, Michael teaches inserting heat spreaders into a container (para [0060])) and Elfsberg teaches inserting all the gaskets into a container at the same time (FIG. 11b, paras [0034 and 0053]).  Since the gaskets are shown to be inserted at the same time it is obvious that they could alternatively be removed at the same time.  Having the teachings of Michael in view of Elfsberg, a person having ordinary skill in the art would recognize that the gaskets of Elfsberg would be removed from the container at the same time. A person having ordinary skill in the art would recognize removing the gaskets from the container has the benefit of protecting the heat spreaders and associated components from damage (Michael, paras [0060 and 0089]).
Furthermore, it would also be obvious to one of ordinary skill that the number of gaskets removed would only require a low level of experimentation.  As shown in at least Figures 4-5 of Elfsberg, there are less than 10 gaskets provided per box.  It would be obvious that any number between one or the entire box would be obvious to remove with only a low level of experimentation required due to the low quantity of gaskets provided per container.
Regarding Claim 2, as combined, Michael/Elfsberg discloses as previously claimed.  As combined, Michael/Elfsberg further discloses, wherein each of the heat spreaders (Michael, 160) has a clamped handle portion (Michael, FIG. 3A, #340) protruding from the gaskets (Elfsberg, 6), and removing all of the gaskets from the container at the same time further comprises: 
clamping the handle portions protruding from the gaskets to remove all of the gaskets from the container (Michael, para [0060])at the same time.

Regarding Claim 3, as combined, Michael/Elfsberg discloses as previously claimed.  As combined, Elfsberg discloses, wherein the gaskets (6) are connected to each other to form a unitary spacer (FIGS. 4-5, #6).

Regarding Claim 4, as combined, Michael/Elfsberg discloses as previously claimed.  As combined, Michael/Elfsberg further discloses, wherein arranging the heat spreaders (Michael, 160) and the gaskets (Elfsberg, 6) alternately to the container (Michael, para [0060]) further comprises: 
placing a first heat spreader (Michaels, FIG. 2H, #2300) of the heat spreaders to the container; 
providing an extending portion (Elfsberg, FIG. 4, #6 – illustrates and extending portion), wherein a part (FIG. 4, #6 – top part) of the extending portion is aligned with and pushed into an adjacent space (FIG. 4 – illustrates an adjacent space next to 6) near the first heat spreader to form a first gasket (Elfsberg, FIG. 4, first of 6 (left-hand side) as illustrated in the drawing) of the gaskets, and the part of the extending portion is a part of the unitary spacer (Elfsberg 4-5, #6); and 
placing a second heat spreader (Michael, FIG. 2G, center column, top row) of the heat spreaders to the container.

Regarding Claim 5, as combined, Michael/Elfsberg discloses as previously claimed.  As combined, Michael/Elfsberg further discloses, wherein the spacer has opposite two ends (Elfsberg, FIG. 5 – illustrates 6 having opposite ends) protruding from the container, removing all of the gaskets from the container at the same time further comprise: 
removing the unitary spacer (Elfsberg, FIGS. 4-5, #6) through the two ends at the same time, such that the gaskets leave from the heat spreaders at the same time.


Regarding Claim 6, as combined, Michael/Elfsberg discloses as previously claimed.  As combined, Michael/Elfsberg further discloses, wherein the container (Michael, para [0060]) further comprises an opening (Elfsberg, FIG. 11b – illustrates and opening formed by 2 and 3), the handle portions (Michael, 340) of the gaskets (Elfsberg, 6) protrude from the container through the opening (Elfsberg, FIG. 11b), and the packaging method further comprises: 
removing the heat spreaders after all of the gaskets are removed from the container through the opening.
As previously combined, Michael/Elfsberg does not disclose, the container further comprises a removing port.
However, Elfsberg teaches, the container (FIGS. 1, 2c, and 11b) further comprises a removing port (FIGS. 10b-c: illustrated by the space between 17 and 15).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the invention, having the teachings of Elfsberg and would be motivated to modify the packaging of heat spreaders as disclosed by Michael to include a removing port as taught by Elfsberg. Since Elfsberg teaches this structure that is known in the art and beneficial, thereby providing the motivation to modify Michael’s container (Michael, para [0060]) to include the removing port (FIGS. 10b-c: illustrated by the space between 17 and 15) as taught by Elfsberg so as to facility the removal of the gaskets (Elfsberg, 6).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rosenbaum US-20100089789-A1, Nelissen US-20110297580-A1, Corbin US-20150083638-A1, Arnold US-20170065462-A1, and Rosselli US-20130160399-A1 cited for packaging, heat spreaders, gaskets, container, handle portion, spacer, protrusions, and opening and removing port.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        12 December 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731